Williams, J. (dissenting):
The judgment and order appealed from should be reversed and a new trial granted, with costs to the appellant to abide event.
The verdict of $1,000 was so grossly excessive as to show that the jury were actuated by prejudice against the defendant. They were limited to giving of merely compensatory damages. The plaintiff suffered no substantial physical injuries. The only other element of damages was injuries to his feelings; He offered the conductor fifteen .cents, and the conductor required four cents more. The regulations of the company required the conductor to collect the additional four cents or eject the plaintiff from the train. He:could not take the plaintiff’s word that the ticket office was not open so that a ticket could be purchased.
The plaintiff had a remedy against the company which he could enforce, and he had no occasion to require the conductor' to violate his duty by accepting less than the full fare for passage without a ticket. It is inconceivable that a man so small and mean as to create a sensation and render it necessary for the conductor to eject him from the train and to forcibly carry him out and set him'down upon the ground, should suffer any appreciable injury to his feelings by the transaction. He practically invited the. use of force, and was entitled to no substantial damages therefor. . (Townsend v. N. Y. C. & H. R. R. R. Co., 56 N. Y. 295.) The jury by rendering a verdict for $1,000 under these circumstances, showed > themselves unfit to pass upon the question of damages, at all. The court should not have permitted the verdict to stand for any amount. By allowing it to stand for $500, the court was itself passing upon the question of damages without the aid of the jury. If the court assumed to fix the damages at all itself, it should have permitted them to be no larger than $100 in any event. The facts called for no greater verdict.
The judgment and order should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide event, or should at .least be so reversed, unless the plaintiff stipulates to reduce the verdict to $100, in which event the judgment and order as so amended should be affirmed, without costs to either party against the other.
Judgment and order affirmed, with costs.